IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                        NOS. WR-82,875-01 and WR-82,875-02



    In re STATE OF TEXAS ex rel. JOHN F. HEALEY, JR., District Attorney,
                    268TH JUDICIAL DISTRICT, Relator



ON MOTION FOR LEAVE TO FILE PETITION FOR WRITS OF MANDAMUS
   AND/OR PROHIBITION FROM CAUSE NO. 10-DCR-054233 IN THE
           268TH DISTRICT COURT, FORT BEND COUNTY

       Per curiam.

                                       ORDER

       We have before us a motion for leave to file a petition for writs of mandamus

and/or prohibition, and if granted, a motion for a stay of the proceedings. We also have

before us a petition for writs of mandamus and prohibition.

       In May 2011, a jury convicted Albert James Turner (the real party in interest) of

the offense of capital murder. The jury answered the special issues submitted pursuant to

Texas Code of Criminal Procedure article 37.071, and the trial court, accordingly, set

punishment at death. This Court abated Turner’s direct appeal and remanded the cause to
                                                                        Turner/Healey/Elliott - 2

the trial court to determine whether it is feasible to conduct a retrospective competency

trial, and if so, to conduct a retrospective competency trial. Turner v. State, 422 S.W.3d
676 (Tex. Crim. App. 2013). After the trial court determined feasibility and scheduled a

retrospective competency trial, the trial court later decided instead to hold a jury trial on

Turner’s current competency to take place on March 16, 2015.1 Relator filed a motion to

reconsider that decision, which the trial court denied. Relator then filed the instant

petition for mandamus and/or prohibition in this Court.

       Before deciding whether to grant relator leave to file its petition, we believe the

trial judge and respondent in the case below, the Honorable Brady G. Elliott, Judge of the

268th District Court, and the real party in interest, Albert James Turner, should have the

opportunity to respond.

       Within 30 days of the date of this order, Judge Elliott, or his representative, and a

representative of the real party in interest, may file their respective responses in this

Court. The jury trial to determine Turner’s current competency is stayed pending further

order of this Court.

       IT IS SO ORDERED THIS THE 4TH DAY OF MARCH, 2015.

Do Not Publish



       1
          There is some discrepancy in the record as to whether the current competency trial will
take place on March 16 or March 17. In a hearing on February 3, the trial court stated that the
current competency trial will take place on March 16. However, in its order denying the State’s
motion for reconsideration on February 13, the trial court stated that the current competency trial
will take place on March 17.